DETAILED ACTION
This office action is in response to applicant's communication filed on 08/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 21, 27-28, 30-32, and 35-38 are amended.
Claims 1-20 were previously canceled.
Claims 21-38 are now pending in this application.
The previously raised 35 U.S.C. §101 rejections of claims are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
With respect to arguments on pages 9-11, “...Because the language used in the claims to identify the structure is understood by those of ordinary skill, and the functions recited are explicitly associated with and limited to the corresponding structures, Applicant respectfully request withdrawal of the interpretation under
112(f)”:
		The Examiner respectfully disagrees with the applicant’s arguments. The examiner notes that although the term “worker role instance” may appear to be commonly used to represent processing units or modules in the art, the underlying implementation of such structures vary greatly depending on the design and functionality of the system. Also, the specific language used in the claim, ‘storage worker role instance’ and ‘retrieval worker role instance’, appear to support narrower functionality and the examiner respectfully disagrees that they are understood by those of ordinary skill. Furthermore, the applicant refers to “worker role instance” as a well understood digital structure in the art. The examiner notes that an "instance" of a "digital structure" is at best a copy of executable code, and executable code does not have associated definitive hardware structure. As such, the interpretation of claims under 112(f) is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0335373 A1) in view of Hahn (US 2011/0307450 A1).

Regarding claim 21,
Burd teaches A system for automatically associating comments with process tags comprising: a historian system comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the historian system to: *see FIGS.1-2, paras43-44 (“historian 142, controllers”), paras12-15(“...apparatus and method for universal annotation in an industrial process control and automation system...at least one memory and at least one processing device...configured to obtain multiple annotations associated with multiple data items in an industrial process control and automation system”)
store, by the one or more processors, tag data received from a sensor in a ...database; *see FIGS.1-2, paras26-31(“...sensors 102a could measure a wide variety of characteristics...temperature, pressure, or flow rate... controller 106 could receive measurement data from one or more sensors 102a... machine-level controllers 114 could log information collected or generated by the controllers 106 [teaches ‘first database’, under broadest reasonable interpretation], such as measurement data from the sensors 102a [teaches ‘tag data’] or control signals for the actuators 102b...”), para46
display, by the one or more processors, a graphical user interface (GUI) comprising a chart comprising a visual representation of the tag data received from a sensor; enable, by the one or more processors, a selection on the chart of the visual representation of the tag data; display, by the one or more processors, a comment addition interface on the GUI in response to the selection on the chart; enable, by the one or more processors, entry of information into a comment field in the comment addition interface, the entry of information comprising a comment associated with the tag data; *see FIGS.5-7, paras84-86(“...graphical user interface 500 here includes a listing of notifications 502. Each notification 502 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event... 500 also includes various controls 504, such as controls for viewing all notifications...for changing the viewing arrangement [‘enable ...selection’]... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables [‘display...visual representation...tag data’] associated with the particular event... 600 includes tabs 612 that can be used to select whether detailed information or historical information associated with the selected notification is being presented to the user [teaches ‘enable...selection...chart’]. In FIG.6, the "Detail” tab has been selected... graphical user interface 700 here includes the controls 610 and the tabs 612...interface 700 also identifies any user comments 702 associated with the selected notification, along with a text entry box 704 [teaches ‘comment addition interface’] that allows entry of a comment related to the selected notification. Any comment entered through the text entry box 704 [teaches ‘entry...comment’] can be sent from the end-user device 150 to the notification server 144 for delivery to other users who receive the notification...”)
store, by the one or more processors, the comment associated with the tag data in a ... database; and *see para86(“Comments entered through the text entry box 704 can also be sent from the notification server 144 to the annotation database 143 for storage [teaches ‘store...comment’]”), FIGS.1-2, paras26-31, para46(“... annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system...user might comment [teaches ‘comment’ associated with tag data in ‘second database’] on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [‘tag data’] to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items [‘tag data’], a time that the annotation was created, a point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation [teaches ‘comment’]. This information can be stored in a common database for multiple (possibly all) data items in a system, providing a centralized storage for the annotations...”)
associate, by the one or more processors, the tag data stored in ... database with the comment stored in ...database. *see para46(“...each annotation stored in the annotation database 143 includes a reference to one or more associated data items...point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation...” teaches annotation text [comment] being associated with data item [tag data])

Burd teaches that information collected from sensors/actuators are logged by machine-level controllers [“log” teaches ‘first database’, under broadest reasonable interpretation; see FIGS.1-2, paras26-31], and that annotations/ comments are stored in an annotation database [‘second database’] that includes reference to associated data items [this further indirectly teaches data items/tag data are stored in a different table/structure/database; see paras46,52,55,76,92]. However, it does not expressly teach “…first database; ...second database;” 
	However, Hahn teaches …first database; ...second database; *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that can be used to store a variety of data. Further, “Tenant Directory in common partition” teaches associated data being stored across partitions/databases), Abstract(“...data storage system stores a first data partition and a second data partition...first data partition includes a first plurality of database pages [teaches ‘first database’] storing tenant-independent data...second data partition includes a second plurality of database pages [teaches ‘second database’] storing tenant-independent data...”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Hahn and enable Burd to store data in different databases, as doing so would enable supporting multiple tenants within a single database instance (Hahn, para06).

Regarding claim 22,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 21 above.
	Burd further teaches The system of claim 21, wherein the comment is provided in association with the tag data in response to a search request for the tag data. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) or by data item (like searching for all annotations related to a specified asset in a specified time range)”), paras92-93(“...query for searching through the contents of annotations can be received at step 810, and the annotation database can return an identification of any annotations satisfying the query and any related identifiers at step 812... returning a listing of any annotations that satisfy the search parameters and any data item identifiers associated with those annotations... a query for searching through the identifiers can be received at step 814, and the annotation database can return an identification of any identifiers satisfying the query and any related annotations at step 816...”)

Regarding claim 23,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 21 above.
	Burd further teaches The system of claim 21, wherein the tag data comprises a value that is variable over a time range. *see para46(“... annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system. For example, a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [teaches ‘tag...value...variable over a time range’] to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items...a point in time that the annotation is relevant to... annotation database 143 could also be searched in various ways, such as by annotation content ...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 24,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 23 above.
	Burd as modified by Hahn further teaches The system of claim 23, wherein the comment stored in the second database is associated with the time range of the tag data. *see Burd, para46(“...annotation database 143 [‘second database’] is provided that allows users to annotate a wide variety of data...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly [teaches ‘comment...associated with time range of measurement data’], or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items,...a point in time that the annotation is relevant to...text describing the annotation... annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)...” teaches annotations being stored/retrieved in association with data items/values at a specific point in time, and within a larger time range); Hahn, FIGS.1-2, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases),

Regarding claim 25,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 24 above.
	Burd further teaches The system of claim 24, wherein the comment is provided in association with the time range in response to a search request for the time range. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 26,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 24 above.
	Burd and Hahn further teaches The system of claim 24, wherein the comment stored in the second database is associated with a time within the time range of the tag data.*see Burd, para46(“...annotation database 143 [‘second database’] is provided that allows users to annotate a wide variety of data...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to, a user who created the annotation, and text describing the annotation... annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)...” teaches annotations being stored and retrieved in association with data item/values at a specific point in time, and within a larger time range that the point in time belongs to); Hahn, FIGS.1-2, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases),

Regarding claim 27,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 26 above.
	Burd further teaches The system of claim 26, wherein the comment is provided in association with the time in response to a search request for the time. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content...or by data item (like searching for all annotations related to a specified asset in a specified time range)”)

Regarding claim 28,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 26 above.
	Burd further teaches The system of claim 26, wherein the comment includes one or more of user feedback, opinions, reactions, observations, reasons, commentary, explanations, annotations, hashtags, hyperlinks, and attachments. *see para46(“...an annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system. For example, a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset [examples teach ‘user feedback, opinions, reactions, observations, reasons, commentary, explanations, annotations, hashtags]’”) 

Regarding claim 29,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 22 above.
	Burd further teaches The system of claim 22, wherein the comment includes at least one of a textual description, a hyperlink to another tag, an attachment, and an image. *see para46(“...user might comment [teaches ‘textual description’] on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to,...and text describing the annotation [teaches ‘textual description’]...”)

Regarding claim 30,
		Burd teaches A system for automatically associating comments with time-series data located in separate databases comprising:
		a historian system, a storage worker role instance, a retrieval worker role instance, and a computing device; wherein the historian system comprises one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the historian system to: *see FIGS.1-2, paras12-15(“...apparatus and method for universal annotation in an industrial process control and automation system...at least one memory and at least one processing device...configured to obtain multiple annotations associated with multiple data items in an industrial process control and automation system”), paras26-31(“controllers 106, machine controller 114” teach storage worker role instance), paras43-44 (“...historian 142 represents any suitable structure for storing and facilitating retrieval of information”), paras51-54, 64(“...notification server 144 supports the storage of these comments as annotations in the annotation database 143..., "logbook application”, “device 200 could execute instructions used to perform any of the functions associated with the annotation database 143” teach ‘retrieval worker role instance’)
		receive, by the storage worker role instance, time-series data collected from a process tag associated with one or more sensors; store, by the storage worker role instance, the time-series data in a first database; *see 
FIGS.1-2, paras26-31(“sensors 102a could measure a wide variety of characteristics ...temperature, pressure, or flow rate... controller 106 could receive measurement data from one or more sensors 102a... machine-level controllers 114 could log information collected or generated by the controllers 106, such as measurement data from the sensors 102a or control signals for the actuators 102b...”) and FIG.6, para85(“... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables associated with the particular event”) teach ‘time-series data...from...sensors’ received and stored in a log, which further teaches ‘first database’, under its broadest reasonable interpretation)
display, by the one or more processors, a graphical user interface (GUI) comprising a chart comprising a visual representation of the time-series data; enable, by the one or more processors, a selection on the chart of the visual representation of the time-series data; display, by the one or more processors, a comment addition interface on the GUI in response to the selection on the chart; enable, by the one or more processors, entry of information into a comment field in the comment addition interface, the entry of information comprising one or more comments associated with a selected time within the time-series data; *see FIGS.5-7, paras84-86(“...graphical user interface 500 here includes a listing of notifications 502. Each notification 502 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event... 500 also includes various controls 504, such as controls for viewing all notifications...for changing the viewing arrangement [‘enable...selection’]... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables [‘display...visual representation ...time series data’] associated with the particular event... 600 includes tabs 612 that can be used to select whether detailed information or historical information associated with the selected notification is being presented to the user [teaches ‘enable...selection...chart’]. In FIG.6, the "Detail” tab has been selected... graphical user interface 700 here includes the controls 610 and the tabs 612...interface 700 also identifies any user comments 702 associated with the selected notification, along with a text entry box 704 [teaches ‘comment addition interface’] that allows entry of a comment related to the selected notification. Any comment entered through the text entry box 704 [teaches ‘entry...comment’] can be sent from the end-user device 150 to the notification server 144 for delivery to other users who receive the notification...”)
		receive, via the retrieval worker role instance, the one or more comments associated with the selected time within the time-series data; associate, via the retrieval worker role instance, the one or more comments with the selected time; store, via the retrieval worker role instance, the one or more comments in a second database; and *see para46(“...annotation database 143 is provided that allows users to annotate a wide variety of data (possibly any piece of data) in the system...user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time [teaches ‘associate...comment with...time’]  to point out an anomaly, or tag an asset to categorize the asset...each annotation stored in the annotation database 143 includes a reference to one or more associated data items, a time that the annotation was created, a point in time that the annotation is relevant to [teaches ‘comments associated...with...time’], a user who created the annotation, and text describing the annotation [‘comment’]. This information can be stored in a common database for multiple (possibly all) data items in a system, providing a centralized storage for the annotations...”), para86(“Comments entered through the text entry box 704 can also be sent from the notification server 144 to the annotation database 143 for storage [teaches ‘store...comment’]”)
		provide, by the retrieval worker role instance, the one or more comments in association with the selected time in response to a request for the time-series data from the computing device. *see para46(“...annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) or by data item (like searching for all annotations related to a specified asset in a specified time range) [teaches ‘request for time-series data’]”), para85(“... graphical user interface 600 includes information 602 identifying a particular event and a trend diagram 604 showing historical values of one or more process variables associated with the particular event” teaches ‘time-series data’ retrieved/displayed in response to GUI action), paras92-93(“...query for searching through the contents of annotations can be received at step 810...returning a listing of any annotations that satisfy the search parameters and any data item identifiers associated with those annotations...query for searching through the identifiers can be received at step 814, and the annotation database can return an identification of any identifiers satisfying the query and any related annotations at step 816...”)

Burd teaches that information collected from sensors/actuators are logged by machine-level controllers [“log” teaches ‘first database’, under broadest reasonable interpretation; see FIGS.1-2, paras26-31], and that annotations/ comments are stored in an annotation database [‘second database’] that includes reference to associated data items [this further indirectly teaches data items/tag data are stored in a different table/structure/database; see paras46,52,55,76,92]. However, it does not expressly teach “…first database; ...second database;” 
	However, Hahn teaches …first database; ...second database; *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that can be used to store a variety of data. Further, “Tenant Directory in common partition” teaches associated data being stored across partitions/databases), Abstract(“...data storage system stores a first data partition and a second data partition...first data partition includes a first plurality of database pages [teaches ‘first database’] storing tenant-independent data...second data partition includes a second plurality of database pages [teaches ‘second database’] storing tenant-independent data...”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Hahn and enable Burd to store data in different databases, as doing so would enable supporting multiple tenants within a single database instance (Hahn, para06).

Regarding claim 31,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd further teaches The system of claim 30, wherein the one or more comments includes a hashtag value; and wherein the one or more comments are provided in response to a search request for the hashtag value from the computing device. *see para46(“...a user might comment on an event with his or her understanding of the root cause, annotate a measurement value at a specific point in time to point out an anomaly, or tag [teaches ‘hashtag value’] an asset to categorize the asset... annotation database 143 could also be searched in various ways, such as by annotation content (like searching for all comments or other annotations containing certain terms or all data items with a specific tag) ...”)

Regarding claim 33,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Hahn further teaches The system of claim 30, wherein the first database and the second database are each a partition within at least one database storage account. *see FIGS.1-2,7, paras29-34(“common partition 124, tenant 001 partition 126, and tenant 012 partition 128” teach first, second databases that are partitions within database), Abstract

Regarding claim 34,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 33 above.
	Hahn further teaches The system of claim 33, wherein each partition is allocated to a tenant identifier within the historian system. *see para34(“...Each partition may also be identified by a unique partition Id to identify a tenant space within database instance 100. This partition Id might not be unique across database instances, so a tenant space Id may be also used as a global unique Id for a tenant space...The internal abstraction of a tenant value is realized by the partition ID”)

Regarding claim 37,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd further teaches The system of claim 30, wherein the one or more comments are shared with a second computing device based on a location security associated with the one or more comments. *see paras53-55(“...personnel using operator consoles in control rooms often have access to a "logbook' application, which allows the personnel to (among other things) provide and share comments related to the personnel's tasks. Ordinarily, these comments can only be shared with other users of the same logbook application [teaches ‘location security associated with comment’]”), paras69-71(“...system administrators 308 could grant permissions for end-user devices 150 to access the mobile solution 302 and register the end-user devices 150 with the mobile solution 302”) 

Regarding claim 38,
		Claim 38 recites substantially the same claim limitations as claim 28, and is rejected for the same reasons.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hahn and Burris (US 2012/0215798 A1)

Regarding claim 32,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 30 above.
	Burd as modified by Hahn does not teach The system of claim 30, wherein the retrieval worker role instance receives the one or more comments via a representational state transfer (REST) interface. 
	However, Burris teaches The system of claim 30, wherein the retrieval worker role instance receives the one or more comments via a representational state transfer (REST) interface. *see paras33-36(“...web site administrator 310 enables the users 320 to comment on web pages on their web site in a variety of ways...web site administrator 310 embeds the commenting widget 330 on their application 322 or creates its own commenting interface in their application 324 that interacts with the REST API 332... The commenting data in the database 350-added either via the commenting widget 330, the REST API 332, or the data loader 334-undergoes processing...the processing occurs before the commenting data is added to the database 350. The raw comments entered by the users 320 are stored in the database in their raw form...”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Burris and enable Burd to receive comment(s) via a representational state transfer (REST) interface, as doing so would enable web site administrator to further enable users to comment on web pages in a variety of ways (Burris, para34).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hahn and Wang (US 2010/0030995 A1)

Regarding claim 35,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 33 above.
	Burd does not teach The system of claim 33, wherein the one or more comments includes a partition key; and wherein the second database stores the one or more comments in one of the each partitions based on a partition key hash. 
	However, Hahn and Wang teaches The system of claim 33, wherein the one or more comments includes a partition key; and wherein the second database stores the one or more comments in one of the each partitions based on a partition key hash. *see Hahn, para77(“For an object indicated as “tenant” in catalog 1300...file directory 1400 also includes entries for each tenant partition, in which the file Id is composed of the file Id indicated by the database catalog, a file system index, and a partition Id...” teaches objects stored in a tenant partition include a ‘partition Id/Key’); Wang, para08(“...since accesses to data are usually limited to a tenant in a multi-tenancy scenario, and cross tenant data access is uncommon, the partitions should be assigned according to tenants, that is, data of the same tenant is only stored in one partition, though the same partition can be used to store the data of a plurality of tenants. Since different tenants are distinguished according to the tenant IDs in a multi-tenancy scenario, a natural practice is to use the tenant IDs as the partition key...corresponding partitions for storing the data of different tenants can be determined conveniently by hashing the different tenant IDs and using the partition table” teaches that data from tenants, such as comments, would include tenant Ids, which is then hashed and used as ‘partition key hash’), FIGS.2-6, paras17-21
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teachings of Wang and enable Burd to store comments including a partition key in one of the partitions based on partition key hash, as doing so would enable tenants to operate efficiently using a customized virtual application instance and scaling of multi-tenant data storage (Wang, paras12-13).

Regarding claim 36,
	Burd as modified by Hahn teaches all the claimed limitations as set forth in the rejection of claim 35 above.
	Wang further teaches The system of claim 35, wherein the one or more comments are stored in a same partition as other comments having a same partition key hash. *see para08(“...Since different tenants are distinguished according to the tenant IDs in a multi-tenancy scenario, a natural practice is to use the tenant IDs as the partition key...corresponding partitions for storing the data of different tenants can be determined conveniently by hashing the different tenant IDs and using the partition table” teaches data with same ‘partition key hash’ being stored in the same partition)

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165